Beekman, J.
This is a proceeding instituted under subdivision 2 of section 28 of the Liquor Tax Law for the cancellation of a liquor tax certificate on the ground that the property for which the certificate was issued was within 200 feet of a church edifice; that it was also within 200 feet of private houses occupied exclusively as private residences, and that the consents of two-thirds of the owners of the same had not been obtained; that the consent of the owner of the premises on which the traffic was to be conducted had not been duly secured, and that the answers to certain questions contained in the statement filed with the sub-commissioner of excise in this county when the application for the certificate was made were false. These allegations are all put in issue by the answer which has been filed by the respondent. . The usual course in such cases must, therefore, be followed, and the matter sent to a referee to take proof. The proceeding which had previously been instituted against the respondent by one .Clark with respect to the same matters abated by his death, and not having been revived, it in no way constitutes an objection to the maintenance of this proceeding, which has been brought by another person. The claim that the petition should be dismissed under the authority of Matter of Lyman, 160 N. Y. 96, is untenable, as is also the contention that the petition, is defective because of its failure to show that the petitioner is a taxpayer, for the reasons which I have stated in my' memorandum in the case of Matter of Halbran, ante, page 515.
Ordered accordingly.